Citation Nr: 1125276	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990, and from May 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran's attorney has asserted in the February 2010 Notice of Disagreement and in a May 2011 communication that the Veteran was no longer able to work because of her service-connected lower back disability.  Further, the May 2009 VA examiner noted the sometimes severe effects her service-connected lower back disability had on the Veteran's occupational and daily activities.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's claim for increase.  

In light of Rice and the requests of her attorney, the Board finds that the Veteran's increased rating claim includes a claim for TDIU.  This claim, therefore, has been added on the title page as an additional claim entitled to current appellate review.

Subsequent to the RO's September 2010 Statement of the Case, the Veteran's attorney submitted, with written waivers of initial RO consideration, copies of a January 2011 magnetic resonance imaging (MRI) scan of the lumbar spine and the January 2011 notice of an award of disability benefits by the Social Security Administration.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required as to the issues currently on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

At the outset, the Board notes that VA's duty to assist the Veteran in the development of her claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Here, the claims file reveals that there may be relevant records regarding these remaining claims which have not been obtained.

In May 2011, the Board received from the Veteran's attorney information that the Veteran had qualified for disability benefits from the Social Security Administration (SSA) dating back to September 2009.  VA has never obtained her SSA file.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate her claim for benefits, the duty to assist requires VA to obtain the records).  

However, this is a case in which that possibility cannot be excluded.  As noted above, information provided by the attorney shows that the Veteran sought SSA disability for her service-connected back and PTSD disorders.  Medical records associated with the SSA may be relevant to determining the severity of the Veteran's service-connected lower back disability and whether it precludes her gainful employment.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate her claims on appeal, the duty to assist requires VA to attempt to obtain these records.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO shall try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim(s), and copies of all medical records underlying that determination, as well as any outstanding VA treatment records from the Gainesville VA Medical Center (VAMC) and VA's Jacksonville outpatient clinic, both in Florida, since August 2010.

Concerning the Veteran's claim for a rating in excess of 10 percent for DDD of L5-S1, the Board notes that her attorney contends in her written submissions that an increase in the Veteran's disability rating should also include a separate rating for lumbar radiculopathy and that the May 2009 VA examination had been inadequate because the examiner had not reviewed the Veteran's medical records, which show treatment for sacroiliitis and lumbar radiculopathy.  

A review of the claims file discloses that an October 2008 VA medical record noted that the Veteran had chronic low back pain and left L5 radiculopathy and that private medical records associated with the claims file from D.A.D., D.C., the Veteran's private chiropractor, showed that she had been treated there since September 2006 for L5 radiculopathy and myofascial pain syndrome.  However, the report of the May 2009 VA examination diagnosed only DDD of the L5-S1 position.  The VA examiner did not discuss any radiculopathy assessment after finding that motor, sensory, and reflex examinations of the extremities were essentially normal.  However, information in the claims file also shows that the Veteran subsequently was treated at a VA clinic for sacroiliitis and L5 radicular pain on the left in June 2009, July 2009, February 2010, and July 2010.

The Board also notes that the May 2009 VA examiner did not have access to the claims file.  The fact that the VA examination was conducted without the examiner's access to the claims file renders that examination inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").

In light of the assertions of the Veteran and her attorney as to the increased severity of her spinal disability, and the inadequacy of the May 2009 VA examination, the Board finds that an additional examination is warranted.  On remand, therefore, the RO will schedule a VA examination to acquire an assessment of the current severity of the Veteran's lower back disability in light of all the available medical evidence.

The Board also notes that the Veteran's TDIU claim is inextricably intertwined with the issue of a higher rating for her service-connected lower back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

In this regard, the RO shall send the Veteran a VCAA notice letter for the TDIU component of the increased rating claim.  This letter should notify the Veteran and her attorney of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate VCAA notice for TDIU claims.  

2.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding her application for SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  The RO shall contact the Veteran and her attorney and ask them to specify all private and VA medical care providers who have treated her for her lower back disability.  After the Veteran has signed the appropriate releases, the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Gainesville VAMC, and VA's Jacksonville outpatient clinic, since August 2010.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, the RO shall schedule the Veteran to undergo an appropriate VA examination to determine the severity of her lower back disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The rationale for all opinions expressed shall be provided in a legible report.  The examiner shall also comment on whether the Veteran has a current diagnosis of lumbar radiculopathy and whether her service-connected lower back disability causes her an in ability to maintain substantial gainful employment.

5.  Thereafter, the RO will review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

6.  The RO will then readjudicate the Veteran's claim for a rating in excess of 10 percent for DDD of L5-S1 and her TDIU claim, to include whether referral of this matter for extra-schedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



